DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2022, 12/22/2021 and 06/17/2021 have been considered by the examiner and been placed of record in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 4-5, 8, 10-13, 16-17, 19, 22-23, 25-26, 29, 31-34, 37-38, 40 and 43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4-5, 8, 10-13, 16-17, 19, 22-23, 25-26, 29, 31-34, 37-38, 40 and 43 of U.S. Patent Application No. 16/878815.  Although the conflicting claims are not identical, they are not patentably distinct from each other. The differences and similarities are shown in the table below.
Instant application
Application 16/878815
Claim 1.
A method performed by a wireless device, the method comprising: determining a first configured maximum transmit power value (P_cmax1) for transmitting in a first radio access technology (RAT), the P_cmax1 determined based on one or more transmissions of the first RAT; determining a second configured maximum transmit power value (Pcmax2) for transmitting in a second RAT, the P_cmax2 determined based on transmissions of both the first RAT and the second RAT; performing a transmission in the first RAT at a power less than or equal to the P_cmax1; and performing a transmission in the second RAT at a power less than or equal to the P_cmax2.
Claim 1.
A method performed by a wireless device, the wireless device operating in a first and a second radio access technology (RAT), the method comprising: 
determining a first transmit power value for transmitting in the first RAT, the first transmit power value determined by the wireless device based at least on a transmission power of one or more transmissions scheduled for transmission in a first time duration; 
determining a second transmit power value for transmitting in a second time duration overlapping with the first time duration in the second RAT, the second transmit power value determined based at least on the first transmit power value and a power class value for the wireless device; performing a transmission in the first RAT at a power less than or equal to the first transmit power value in the first time duration; and performing a transmission in the second RAT at a power less than or equal to the second transmit power value in the second time duration.
Independent claims 1:
The similarities between the two claims are shown in bold face. The differences include using a maximum power and a power value in the instant and parent cases respectively. However, a power value could be the maximum level. The parent case also discloses applying the power value to both RATs during overlapping time. Similar idea is disclosed in the instant case as: P_cmax2 determined based on transmissions of both the first RAT and the second RAT.
Consequently, all limitations of the instant case can be obtained from the parent.

Dependent claims:
Claims 2, 4, 8 10-13, 16-17 and 19 have exactly the same limitations in both cases except maximum power is used instead power in some claims.
Claim5: 
Claim 22. 
A wireless device comprising: 
a memory configured to store instructions; and processing circuitry configured to execute the instructions; wherein the wireless device is configured to: 
determine a first configured maximum transmit power value (Pcmax1) for transmitting in a first radio access technology (RAT), the P_cmax1 determined based on one or more transmissions of the first RAT; 
determine a second configured maximum transmit power value (Pcmax2) for transmitting in a second RAT, the P_cmax2 determined based on transmissions of both the first RAT and the second RAT; perform a transmission in the first RAT at a power less than or equal to the P_cmax1; and perform a transmission in the second RAT at a power less than or equal to the P_cmax2.
Claim 22. 
A wireless device configured to operate in a first and a second radio access technology (RAT), the wireless device comprising: 
a memory configured to store instructions; and processing circuitry configured to execute the instructions; wherein the wireless device is configured to: 
determine a first transmit power value for transmitting in the first RAT, the first transmit power value determined by the wireless device based at least on a transmission power of one or more transmissions scheduled for transmission in a first time duration; determine a second transmit power value for transmitting in a second time duration overlapping with the first time duration in the second RAT, the second transmit power value being determined based at least on the first transmit power value and a power class value for the wireless device; perform a transmission in the first RAT at a power less than or equal to the first transmit power value in the first time duration; and perform a transmission in the second RAT at a power less than or equal to the second transmit power value in the second time duration.
Independent claims 22:
The similarities between the two claims are shown in bold face. The differences include using a maximum power and a power value in the instant and parent cases respectively. However, a power value could be the maximum level. The parent case also discloses applying the power value to both RATs during overlapping time. Similar idea is disclosed in the instant case as: P_cmax2 determined based on transmissions of both the first RAT and the second RAT.
Consequently, all limitations of the instant case can be obtained from the parent.

Dependent claims:
Claims 23, 25, 29, 31-34, 37-38 and 40 have exactly the same limitations in both cases except maximum power is used instead power in some claims.

Claim 43. 
A computer program product comprising a non-transitory computer readable medium storing computer readable program code, the computer readable program code comprises: program code for determining a first configured maximum transmit power value (Pcmax1) for transmitting in a first radio access technology (RAT), the P_cmax1 determined based on one or more transmissions of the first RAT; program code for determining a second configured maximum transmit power value (Pcmax2) for transmitting in a second RAT, the P_cmax2 determined based transmissions of both the first RAT and the second RAT; program code for performing a transmission in the first RAT at a power less than or equal to the Pcmax1; and program code for performing a transmission in the second RAT at a power less than or equal to the P_cmax2.
Claim 43. 
A computer program product for use in a wireless device capable of operating in a first and a second radio access technology (RAT), the computer program product comprising a non-transitory computer readable medium storing computer readable program code, the computer readable program code comprises: 
program code for determining a first transmit power value for transmitting in the first RAT, the first transmit power value determined by the wireless device based at least on a transmission power of one or more transmissions scheduled for transmission in a first time duration; program code for determining a second transmit power value for transmitting in a second time duration overlapping with the first time duration in the second RAT, the second transmit power value being determined based at least on the first transmit power value and a power class value for the wireless device; program code for performing a transmission in the first RAT at a power less than or equal to the first transmit power value in the first time duration; and program code for performing a transmission in the second RAT at a power less than or equal to the second transmit power value in the second time duration.
Independent claims 43:
The similarities between the two claims are shown in bold face. The differences include using a maximum power and a power value in the instant and parent cases respectively. However, a power value could be the maximum level. The parent case also discloses applying the power value to both RATs during overlapping time. Similar idea is disclosed in the instant case as: P_cmax2 determined based on transmissions of both the first RAT and the second RAT.
Consequently, all limitations of the instant case can be obtained from the parent.

It would have been obvious to a person of ordinary skill in the art, at the time the invention was made to use claims of US Patent Application No. 16/878815 to provide all the functions of the current application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-5, 8, 10-13, 17, 19, 22-23, 25-26, 29, 31-34, 38, 40 and 43  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (EP 3413639 A1).

Claim 1.  Seo et al. disclose a method performed by a wireless device (read as a user equipment (UE) performing multi-radio access technology (RAT) simultaneous transmission in a wireless communication system [0010]. FIG. 8 and 13), the method comprising: 
determining a first configured maximum transmit power value (P_cmax1) for transmitting in a first radio access technology (RAT) (read as The UE can configure maximum transmit power of the first RAT signal and maximum transmit power of the second RAT signal using the plurality of power management parameters [0173]), the P_cmax1 determined based on one or more transmissions of the first RAT (read as The UE can configure maximum transmit power of the first RAT signal and maximum transmit power of the second RAT signal using the plurality of power management parameters [0173]); 
determining a second configured maximum transmit power value (Pcmax2) for transmitting in a second RAT (read as The UE can configure maximum transmit power of the first RAT signal and maximum transmit power of the second RAT signal using the plurality of power management parameters [0173]), the P_cmax2 determined based on transmissions of both the first RAT and the second RAT (read as The UE may limit the maximum transmit power of the second RAT signal to be simultaneously transmitted with the first RAT signal in the second subframe set based on the second P-MPR [0176); 
performing a transmission in the first RAT at a power less than or equal to the P_cmax1 (read as The UE transmits at least one of the first RAT signal and the second RAT signal based on the configured maximum transmit power [0178]); and 
performing a transmission in the second RAT at a power less than or equal to the P_cmax2 (read as The UE transmits at least one of the first RAT signal and the second RAT signal based on the configured maximum transmit power [0178]).

Claim 2. The method of Claim 1, Seo et al. disclose 
wherein the Pcmax1 is further based on at least a first maximum power reduction value (MPR1) (read as the first RAT base station signals the parameter P-MPRe mentioned earlier in equation 22 to the UE. In this case, a P-MPRe for the first subframe set and a P-MPRe for the second subframe set can be signaled to the UE [0175]), wherein the MPR1 is determined based on a number of resource blocks allocated for the one or more transmissions of the first RAT (read as The UE selects a smaller one from among the second P-MPR and the third P-MPR and can apply the selected P-MPR to the second subframe set. For example, the UE selects a smaller one from among the second P-MPR and the third P-MPR to determine the lower limit (e.g., PCMAX_L,c in equation 22) of the maximum transmit power of the first RAT signal [0176]. Equation 22 relates maximum power to resource blocks).



Claim 4. The method of Claim 1, Seo et al. disclose 
wherein the P_cmax2 is further based on at least a second maximum power reduction value (MPR2) (read as The UE selects a smaller one from among the second P-MPR and the third P-MPR and can apply the selected P-MPR to the second subframe set. For example, the UE selects a smaller one from among the second P-MPR and the third P-MPR to determine the lower limit (e.g., PCMAX_L,c in equation 22) of the maximum transmit power of the first RAT signal [0176]. Different P-MPR allocated to different RATs), wherein the MPR2 is determined based on a number of resource blocks allocated for the transmissions of both the first RAT and the second RAT (read as The UE selects a smaller one from among the second P-MPR and the third P-MPR and can apply the selected P-MPR to the second subframe set. For example, the UE selects a smaller one from among the second P-MPR and the third P-MPR to determine the lower limit (e.g., PCMAX_L,c in equation 22) of the maximum transmit power of the first RAT signal [0176]. Equation 22 relates maximum power to resource blocks).

Claim 5. The method of Claim 1, Seo et al. disclose 
wherein the P_cmax2 is determined based at least in part on a transmission power of current transmissions on the first RAT (read as The UE may limit the maximum transmit power of the second RAT signal to be simultaneously transmitted with the first RAT signal in the second subframe set based on the second P-MPR [0176).

Claim 8. The method of Claim 1, Seo et al. disclose 
wherein: 
performing the transmission in the first RAT comprises transmitting a physical channel or signal of the first RAT, wherein the physical channel or signal of the first RAT is one of a Physical Uplink Shared Channel (PUSCH), a Physical Uplink Control Channel (PUCCH) (read as  the UE may receive a PDCCH/PDSCH (S307) and transmit a physical uplink shared channel (PUSCH)/physical uplink control channel (PUCCH) [0034]), a Sounding Reference Signal (SRS), and a Physical Random Access Chanel (PRACH); and 
performing the transmission in the second RAT comprises transmitting a physical channel or signal of the second RAT, wherein the physical channel or signal of the second RAT is one of a PUSCH, a PUCCH (read as  the UE may receive a PDCCH/PDSCH (S307) and transmit a physical uplink shared channel (PUSCH)/physical uplink control channel (PUCCH) [0034]. FIG. 5), a PRACH, and an SRS.

Claim 10. The method of Claim 1, Seo et al. disclose 
wherein the Pcmax1 is determined based on one or more of the following: 
- a power class value that the wireless device indicates to the network as part of wireless device capability signaling (P powerclass); 
- a maximum allowed power value for the first radio access technology (PRAT1) (read as a processor configured to set maximum transmit power of a first RAT signal and maximum transmit power of a second RAT signal using the plurality of power management parameters…A plurality of the power management parameters can include a first power management-maximum power reduction (P-MPR) value for the first subframe set and a second P-MPR value for the second subframe set [0010-0011]); 
 - a first maximum power reduction value (MPR1); and/or 
- a first backoff value (BO1).

Claim 11. The method of Claim 10, Seo et al. disclose 
wherein the P-cmax2 is determined based on one or more of the following: 
- the P powerclass; 
- a maximum allowed power value for the second radio access technology (PRAT2) (read as a processor configured to set maximum transmit power of a first RAT signal and maximum transmit power of a second RAT signal using the plurality of power management parameters…A plurality of the power management parameters can include a first power management-maximum power reduction (P-MPR) value for the first subframe set and a second P-MPR value for the second subframe set [0010-0011]); 
- a second maximum power reduction value (MPR2); 
- a second backoff value (B02); 
- the P_cmax1; 
- the MPR1; and/or 
- the BO1.

Claim 12. The method of Claim 10, Seo et al. disclose 
wherein the Pcmax1 is determined based at least in part on the MPR1 and/or the BO1 (read as a processor configured to set maximum transmit power of a first RAT signal and maximum transmit power of a second RAT signal using the plurality of power management parameters…A plurality of the power management parameters can include a first power management-maximum power reduction (P-MPR) value for the first subframe set and a second P-MPR value for the second subframe set [0010-0011]), and the MPR1 and/or the BO1 are determined by the wireless device based on the second RAT having no scheduled transmissions regardless of whether the wireless device is scheduled to transmit on the second RAT (read as the plurality of subframe sets include a first subframe set in which transmission of the first RAT signal is allowed only [0009]).

Claim 13. The method of Claim 11, Seo et al. disclose 
wherein the Pcmax2 is determined based at least in part on the MPR2 and/or the B02, and the MPR2 and/or the B02 are determined by the wireless device by considering transmissions scheduled for both the first RAT and the second RAT(read as The UE may limit the maximum transmit power of the second RAT signal to be simultaneously transmitted with the first RAT signal in the second subframe set based on the second P-MPR [0176).

Claim 17. The method of Claim 1, Seo et al. disclose 
wherein the Pcmax1 is further based on at least a first maximum power reduction value (MPR1) (read as a processor configured to set maximum transmit power of a first RAT signal and maximum transmit power of a second RAT signal using the plurality of power management parameters…A plurality of the power management parameters can include a first power management-maximum power reduction (P-MPR) value for the first subframe set and a second P-MPR value for the second subframe set [0010-0011]), wherein the MPR1 is determined based on a number of resource blocks and positions of the resource blocks allocated for the one or more transmissions of the first RAT(read as The UE selects a smaller one from among the second P-MPR and the third P-MPR and can apply the selected P-MPR to the second subframe set. For example, the UE selects a smaller one from among the second P-MPR and the third P-MPR to determine the lower limit (e.g., PCMAX_L,c in equation 22) of the maximum transmit power of the first RAT signal [0176]. Equation 22 relates maximum power to resource blocks).

Claim 19. The method of Claim 1, Seo et al. disclose 
wherein the P-cmax2 is further based on at least a second maximum power reduction value (MPR2) (read as a processor configured to set maximum transmit power of a first RAT signal and maximum transmit power of a second RAT signal using the plurality of power management parameters…A plurality of the power management parameters can include a first power management-maximum power reduction (P-MPR) value for the first subframe set and a second P-MPR value for the second subframe set [0010-0011]), wherein the MPR2 is determined based on a number of resource blocks and positions of the resource blocks allocated for the transmissions of both the first RAT and the second RAT(read as The UE selects a smaller one from among the second P-MPR and the third P-MPR and can apply the selected P-MPR to the second subframe set. For example, the UE selects a smaller one from among the second P-MPR and the third P-MPR to determine the lower limit (e.g., PCMAX_L,c in equation 22) of the maximum transmit power of the first RAT signal [0176]. Equation 22 relates maximum power to resource blocks).

Claim 22.  Seo et al. disclose a wireless device (read as user equipment [0007]. FIG. 14) comprising: 
a memory (FIG. 14, Memory item 124) configured to store instructions (read as The memory 124 is connected to the processor 122 and stores various pieces of information related to operations of the processor 122 [0182]); and 
processing circuitry configured to execute the instructions (read as The memory 124 is connected to the processor 122 and stores various pieces of information related to operations of the processor 122 [0182]); 
wherein the wireless device is configured to: 
determine a first configured maximum transmit power value (Pcmax1) for transmitting in a first radio access technology (RAT) (read as The UE can configure maximum transmit power of the first RAT signal and maximum transmit power of the second RAT signal using the plurality of power management parameters [0173]), the P_cmax1 determined based on one or more transmissions of the first RAT (read as The UE can configure maximum transmit power of the first RAT signal and maximum transmit power of the second RAT signal using the plurality of power management parameters [0173]); 
determine a second configured maximum transmit power value (Pcmax2) for transmitting in a second RAT (read as The UE can configure maximum transmit power of the first RAT signal and maximum transmit power of the second RAT signal using the plurality of power management parameters [0173]), the P_cmax2 determined based on transmissions of both the first RAT and the second RAT (read as The UE may limit the maximum transmit power of the second RAT signal to be simultaneously transmitted with the first RAT signal in the second subframe set based on the second P-MPR [0176); 
perform a transmission in the first RAT at a power less than or equal to the P_cmax1 (read as The UE transmits at least one of the first RAT signal and the second RAT signal based on the configured maximum transmit power [0178]); and 
perform a transmission in the second RAT at a power less than or equal to the P_cmax2 (read as The UE transmits at least one of the first RAT signal and the second RAT signal based on the configured maximum transmit power [0178]).

Claim 23. The wireless device of Claim 22, Seo et al. disclose 
wherein the P_cmax1 is further based on at least a first maximum power reduction value (MPR1) (read as the first RAT base station signals the parameter P-MPRe mentioned earlier in equation 22 to the UE. In this case, a P-MPRe for the first subframe set and a P-MPRe for the second subframe set can be signaled to the UE [0175]), wherein the MPR1 is determined based on a number of resource blocks allocated for the one or more transmissions of the first RAT(read as The UE selects a smaller one from among the second P-MPR and the third P-MPR and can apply the selected P-MPR to the second subframe set. For example, the UE selects a smaller one from among the second P-MPR and the third P-MPR to determine the lower limit (e.g., PCMAX_L,c in equation 22) of the maximum transmit power of the first RAT signal [0176]. Equation 22 relates maximum power to resource blocks).

Claim 25. The wireless device of Claim 22, Seo et al. disclose 
wherein the Pcmax2 is further based on at least a second maximum power reduction value (MPR2) (read as The UE selects a smaller one from among the second P-MPR and the third P-MPR and can apply the selected P-MPR to the second subframe set. For example, the UE selects a smaller one from among the second P-MPR and the third P-MPR to determine the lower limit (e.g., PCMAX_L,c in equation 22) of the maximum transmit power of the first RAT signal [0176]. Different P-MPR allocated to different RATs), wherein MPR2 is determined based on the number of resource blocks allocated for the transmissions of both the first RAT and the second RAT (read as The UE selects a smaller one from among the second P-MPR and the third P-MPR and can apply the selected P-MPR to the second subframe set. For example, the UE selects a smaller one from among the second P-MPR and the third P-MPR to determine the lower limit (e.g., PCMAX_L,c in equation 22) of the maximum transmit power of the first RAT signal [0176]. Equation 22 relates maximum power to resource blocks).

Claim 26. The wireless device of Claim 22, Seo et al. disclose 
wherein the Pcmax2 is determined based at least in part on a transmission power of current transmissions on the first RAT(read as The UE may limit the maximum transmit power of the second RAT signal to be simultaneously transmitted with the first RAT signal in the second subframe set based on the second P-MPR [0176).

Claim 29. The wireless device of Claim 22, Seo et al. disclose 
wherein: 
performing the transmission in the first RAT comprises transmitting a physical channel or signal of the first RAT, wherein the physical channel or signal of the first RAT is one of a Physical Uplink Shared Channel (PUSCH), a Physical Uplink Control Channel (PUCCH) (read as  the UE may receive a PDCCH/PDSCH (S307) and transmit a physical uplink shared channel (PUSCH)/physical uplink control channel (PUCCH) [0034]), a Sounding Reference Signal (SRS), and a Physical Random Access Chanel (PRACH); and 
performing the transmission in the second RAT comprises transmitting a physical channel or signal of the second RAT, wherein the physical channel or signal of the second RAT is one of a PUSCH, a PUCCH (read as  the UE may receive a PDCCH/PDSCH (S307) and transmit a physical uplink shared channel (PUSCH)/physical uplink control channel (PUCCH) [0034]. FIG. 5), a PRACH, and an SRS.

Claim 31.  The wireless device of Claim 22, Seo et al. disclose 
wherein the Pcmax1 is determined based on one or more of the following: 
- a power class value that the wireless device indicates to the network as part of wireless device capability signaling (P powerclass); 
- a maximum allowed power value for the first radio access technology (PRAT1) (read as a processor configured to set maximum transmit power of a first RAT signal and maximum transmit power of a second RAT signal using the plurality of power management parameters…A plurality of the power management parameters can include a first power management-maximum power reduction (P-MPR) value for the first subframe set and a second P-MPR value for the second subframe set [0010-0011]); 
- a first maximum power reduction value (MPR1); and/or
- a first backoff value (BO1).

Claim 32. The wireless device of Claim 31, Seo et al. disclose 
wherein the P-cmax2 is determined based on one or more of the following: 
- the P powerclass; 
- a maximum allowed power value for the second radio access technology (PRAT2) (read as a processor configured to set maximum transmit power of a first RAT signal and maximum transmit power of a second RAT signal using the plurality of power management parameters…A plurality of the power management parameters can include a first power management-maximum power reduction (P-MPR) value for the first subframe set and a second P-MPR value for the second subframe set [0010-0011]); 
- a second maximum power reduction value (MPR2); 
- a second backoff value (BO2); 
- the P_cmax1; 
- the MPR1; and/or 
- the BO1.

Claim 33. The wireless device of Claim 31, Seo et al. disclose 
wherein the Pcmax1 is determined based at least in part on the MPR1 and/or the BO1 (read as a processor configured to set maximum transmit power of a first RAT signal and maximum transmit power of a second RAT signal using the plurality of power management parameters…A plurality of the power management parameters can include a first power management-maximum power reduction (P-MPR) value for the first subframe set and a second P-MPR value for the second subframe set [0010-0011]), and the MPR1 and/or the BO1 are determined by the wireless device based on the second RAT having no scheduled transmissions regardless of whether the wireless device is scheduled to transmit on the second RAT (read as the plurality of subframe sets include a first subframe set in which transmission of the first RAT signal is allowed only [0009]).

Claim 34. The wireless device of Claim 32, Seo et al. disclose 
wherein the P-cmax2 is determined based at least in part on the MPR2 and/or the B02, and the MPR2 and/or the BO2 are determined by the wireless device by considering transmissions scheduled for both the first RAT and the second RAT (read as The UE may limit the maximum transmit power of the second RAT signal to be simultaneously transmitted with the first RAT signal in the second subframe set based on the second P-MPR [0176).

Claim 38. The wireless device of Claim 22, Seo et al. disclose 
wherein the Pcmax1 is further based on at least a first maximum power reduction value (MPR1) (read as a processor configured to set maximum transmit power of a first RAT signal and maximum transmit power of a second RAT signal using the plurality of power management parameters…A plurality of the power management parameters can include a first power management-maximum power reduction (P-MPR) value for the first subframe set and a second P-MPR value for the second subframe set [0010-0011]), wherein the MPR1 is determined based on a number of resource blocks and positions of the resource blocks allocated for the one or more transmissions of the first RAT (read as The UE selects a smaller one from among the second P-MPR and the third P-MPR and can apply the selected P-MPR to the second subframe set. For example, the UE selects a smaller one from among the second P-MPR and the third P-MPR to determine the lower limit (e.g., PCMAX_L,c in equation 22) of the maximum transmit power of the first RAT signal [0176]. Equation 22 relates maximum power to resource blocks).

Claim 40. The wireless device of Claim 22, Seo et al. disclose 
wherein the P_cmax2 is further based on at least a second maximum power reduction value (MPR2) (read as a processor configured to set maximum transmit power of a first RAT signal and maximum transmit power of a second RAT signal using the plurality of power management parameters…A plurality of the power management parameters can include a first power management-maximum power reduction (P-MPR) value for the first subframe set and a second P-MPR value for the second subframe set [0010-0011]), wherein the MPR2 is determined based on a number of resource blocks and positions of the resource blocks allocated for the transmissions of both the first RAT and the second RAT (read as The UE selects a smaller one from among the second P-MPR and the third P-MPR and can apply the selected P-MPR to the second subframe set. For example, the UE selects a smaller one from among the second P-MPR and the third P-MPR to determine the lower limit (e.g., PCMAX_L,c in equation 22) of the maximum transmit power of the first RAT signal [0176]. Equation 22 relates maximum power to resource blocks).

Claim 43. Seo et al. disclose a computer program product comprising a non-transitory computer readable medium storing computer readable program code (read as The memory 124 is connected to the processor 122 and stores various pieces of information related to operations of the processor 122 [0182]), the computer readable program code comprises: 
program code for determining a first configured maximum transmit power value (Pcmax1) for transmitting in a first radio access technology (RAT) (read as The UE can configure maximum transmit power of the first RAT signal and maximum transmit power of the second RAT signal using the plurality of power management parameters [0173]), the P_cmax1 determined based on one or more transmissions of the first RAT (read as The UE can configure maximum transmit power of the first RAT signal and maximum transmit power of the second RAT signal using the plurality of power management parameters [0173]); 
program code for determining a second configured maximum transmit power value (Pcmax2) for transmitting in a second RAT (read as The UE can configure maximum transmit power of the first RAT signal and maximum transmit power of the second RAT signal using the plurality of power management parameters [0173]), the P_cmax2 determined based transmissions of both the first RAT and the second RAT (read as The UE may limit the maximum transmit power of the second RAT signal to be simultaneously transmitted with the first RAT signal in the second subframe set based on the second P-MPR [0176); 
program code for performing a transmission in the first RAT at a power less than or equal to the Pcmax1 (read as The UE transmits at least one of the first RAT signal and the second RAT signal based on the configured maximum transmit power [0178]); and 
program code for performing a transmission in the second RAT at a power less than or equal to the P_cmax2 (read as The UE transmits at least one of the first RAT signal and the second RAT signal based on the configured maximum transmit power [0178]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (EP 3413639 A1) in view of 3GPP TSG RAN WG1 Meeting #90 R1-1715190 (Herein R1-1715190).

Claim 16. The method of Claim 1, Seo et al. do not explicitly disclose 
wherein the powers of the transmission performed in the first RAT and the transmission performed in the second RAT are both bounded based on the Pcmax2.
However, in the related field of endeavor R1-1715190 discloses: For NR, if total transmit power exceeds P_cmax, UE scales down/drops NR transmission and 
NR scaling details are left to UE implementation. For example, following can be specified for NR – “If UE NR transmission overlaps  with an LTE transmission, and if the total transmission power exceeds ‘P_cmax’, UE  shall adjust the power of NR transmission such that the total transmission power of the UE does not exceed ‘P_cmax’ during the overlapped portion.” (Section 3).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Seo et al. with the teaching of R1-1715190 in order to allocate transmit power of a communication device based on wireless communication standards. Applying standards are important since they allow compatibility among devices from different manufacturers.

Claim 37. The wireless device of Claim 22, Seo et al. do not explicitly disclose 
wherein the powers of the transmission performed in the first RAT and the transmission performed in the second RAT are both bounded based on the Pcmax2.
However, in the related field of endeavor R1-1715190 discloses: For NR, if total transmit power exceeds P_cmax, UE scales down/drops NR transmission and 
NR scaling details are left to UE implementation. For example, following can be specified for NR – “If UE NR transmission overlaps  with an LTE transmission, and if the total transmission power exceeds ‘P_cmax’, UE  shall adjust the power of NR transmission such that the total transmission power of the UE does not exceed ‘P_cmax’ during the overlapped portion.” (Section 3).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Seo et al. with the teaching of R1-1715190 in order to allocate transmit power of a communication device based on wireless communication standards. Applying standards are important since they allow compatibility among devices from different manufacturers.

Claim 3, 6-7, 9,14-15,18,20-21, 24, 27-28, 30, 35- 36, 39, 41-42 and 44-69: Cancelled.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646